internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-119829-99 date date re legend trust grantor church charity city dear community college this is in response to your letter dated date and prior correspondence in which you requested rulings concerning the estate_tax consequences of a reformation to a_trust in grantor established a revocable_trust trust article iii of the trust provides that upon grantor’s death the trust is to be held for the benefit of church and that the net_income from trust shall be paid quarterly to church to be used as follows a twice each year church shall purchase six bouquets of flowers to decorate the graves of grantor and other family members b percent of the balance of the income shall be used by church for the maintenance and operation of church and c the remaining percent of the balance of the income shall be used by church for the student_loan program established by church in plr-119829-99 -2-2 article iv b provides that if the church fails to use at least percent of the income for the student_loan program over a ten year period the income from the percent of the trust so designated shall be paid quarterly to community college for use by college for assistance to students grantor died on date it is represented that the value of assets in grantor’s gross_estate is approximately dollar_figure the assets consist principally of marketable_securities and cash equivalents the substantial majority of the assets comprising the gross_estate after payment of debts expenses and taxes will be disposed under the terms of trust the personal representative of grantor’s estate represents that the use of income to place flowers on the graves of family members raised an issue with respect to the rule_against_perpetuities as it applied to trust under ohio revised code ann no interest in real or personal_property shall be good unless it must vest if at all not later than twenty-one years after a life or lives in being at the creation of the interest in addition any interest in real or personal_property that would violate the rule_against_perpetuities shall be reformed within the limits of the rule to approximate most closely the intention of the creator of the interest generally this rule does not apply to wholly charitable trusts barton v parrott n e 2d ohio com pl see also iva w fratcher scott on trusts 4th ed in this case however the trust in its original form was not a wholly_charitable_trust the personal representative of grantor’s estate maintains that it had a fiduciary duty to resolve issues relating to the rule_against_perpetuities thus the personal representative with the trustee of trust instituted an action in state court for a determination regarding the applicability of the rule_against_perpetuities as it applied to the trust a hearing was held on date the court determined that trust violated the rule_against_perpetuities and therefore was required to be reformed under state law the court construed and reformed the trust instrument by replacing article iii a of the trust with a pre-residuary lump-sum gift_for grave flowers and the continuation of the trust exclusively for charitable purposes specifically the court order provides that the trustee will pay a single lump sum gift of dollar_figure to city as owner of the cemetery in complete satisfaction of the provision under the original trust instrument relating to placing flowers on the graves the trust is required to be administered beginning as of grantor’s death by distributing all of its income for the maintenance and operation of church and for the student_loan program administered by the church the estate requested a ruling that the trust as reformed qualifies for the charitable deduction under sec_2055 of the code plr-119829-99 -3-3 sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate all bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans organizations in this case the personal representative of grantor’s estate had a fiduciary duty to resolve issues relating to the rule_against_perpetuities the court construed and reformed the trust instrument in a manner that resulted in the immediate gift of dollar_figure to city the owner of the cemetery to satisfy the provision in the original trust instrument requiring that flowers be placed on the graves of family members the court also ordered that trust be continued exclusively for charitable purposes and that it be administered beginning as of grantor’s death by distributing all of its income for the maintenance and operation of church and for the student_loan program administered by the church thus the amount passing to trust as reformed qualifies for the charitable deduction under sec_2055 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosure copy for sec_6110 purposes sincerely yours robert g honigman acting assistant to the branch chief branch
